45 F.3d 425NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Rose Mary Wiggins BEVERLY, Petitioner.
No. 94-8086.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 22, 1994.

On Petition for a Writ of Mandamus.  (CA-90-34-B, CA-91-51-B)
Rose Mary Wiggins Beverly, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rose Mary Wiggins Beverly has filed a petition for a writ of mandamus in this Court to compel the district court to expedite consideration of her "Motion to Enter Title & Deed of Legal Ownership" in the underlying forfeiture proceedings.  The record reflects that the district court has issued a final order from which Beverly has noted a timely appeal.  We therefore deny her mandamus petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED